DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
The Applicants have not addressed or rebutted the art rejection of claim 8, citing to McDonnall for teaching the limitation of the lens.  Moving a rejected limitation into the independent claims does not overcome the prior art. 
The Applicants are also directed to the references cited in the enclosed PTO-892 form for their disclosures of using a lens for wireless communication.  Namely, Henry (US 2016/0149312) in figure 20A, item 2015. 
Regarding claims 8, 49, 53, 120 and 124, the Applicants’ comments are not persuasive (Remarks, page 9, top).  The Applicants state that Maugars does not disclose something that is “the equivalent of the conduit described in the current application”.  But there are no citations.  The Applicants do not point to any examples of how the specification describes the conduit.  Further, there is no clear recitation in the claim that the conduit must be a “physical channel” or any other substance that the Applicants allege is absent from Maugars. 
The Examiner notes that the Applicants do not provide 
Claim Objections
Claim 1 is objected to because “the lens focus transfer of wireless data” is not grammatically correct.  The Applicants may consider “the lens focuses the transfer of the wireless data”.
Claim 8 is objected to because:
 “a surface” (line 3) should be “the surface”, as was previously written in the original claim.  The surface has antecedent basis in claim 7.  It should be preceded by “the”.
The transceiver is already a limitation in claim 1.  If the Applicants are going to more narrowly define the already existing transceiver as being “an extremely high frequency NFC” transceiver, then the claim should be amended to make this clearer.  Otherwise, the claim reads as though there is a conduit between some random EHF NFC transceiver (that is never used and isn’t part of the claim 1 assembly) and a surface (that isn’t clearly defined as the same surface from claim 7).
Claim 53 is objected to because “a surface” (line 2) should be “the surface”, as this limitation has already been introduced in claim 48.
Claim 57 is objected to because:
“a lens” (line 2) has not been amended to coincide with the amendments made to claim 41.  There is a “first plano-convex lens” and “a second plano-convex lens”.  Claim 57 should use the same name to refer to the same component. 
It is unclear why the claim mentions “a target”.  Independent claim 41 already defines the communication between the base position assembly and the intermediary assembly.  There shouldn’t be a random “target” when the intermediary assembly is already recited. 
Appropriate correction is required.  The Applicants should review all claims for proper antecedent basis. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7-8, 12, 28-29, 41-43, 48-49, 53, 57, 115-120, 124 and 128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 41 and 115, each of these claims is indefinite because it is unclear if the Applicants are claiming the wireless data transfer at radio frequencies or not.
Claim 1 recites “the lens focus transfer of wireless data in radio frequency signals”.  This appears to suggest that the wireless data is in the RF band.  But this RF band is only mentioned in a limitation defining the lens.  There are no limitations that define the wireless data transceiver as outputting data in the RF band.  There are no disclosed structural differences between a lens that focuses wireless data at radio frequencies or other (lower/higher) frequencies.  Thus, it does not appear that the phrase “in radio frequency signals” further narrows the structure of the lens.
The words in the claim (“in radio frequency signals”) make it appear as if the Applicants intend claiming wireless data in the RF band, but where and how the RF signals are is recited does not actually import any structure into the claim.  Thus, the scope of the claim is unclear.  Claims 2-3, 7-8, 12, 28-29 are similarly rejected as they depend from, an include the deficiencies of, claim 1.
Claim 41 uses similar language as claim 1.  It recites the RF signals only in a limitation that defines the “first plano-convex lens”.  There are no limitations that clearly define the RF signals as being a feature of the first/second wireless data transceivers.  Claims 42-43, 48-49, 53, and 57 are similarly rejected as they depend from, an include the deficiencies of, claim 41.
Claim 115 uses similar language in method form.  It recites “a convex-convex lens that directs transmission of the data in radio frequency signals”.  But the “wirelessly communicating data” does not indicate that the data is in the RF band.  Reciting RF signals in a limitation defining the lens renders the claim indefinite.  Claims 116-120, 124 and 128 are similarly rejected as they depend from, an include the deficiencies of, claim 115.
For the purpose of the art rejections of the claims, the “radio frequency signals” will be interpreted as directed to how the lens is designed (not how the wireless data transceiver is structurally configured).  In other words, the evidence of record does not indicate that a lens must be specifically designed to focus signals in the RF band.  IT appears that any lens used in wireless data transfer, regardless of frequency band, would be operable to work with RF signals.  The phrase “radio frequency signals”, therefore, is not further limiting to the claimed structure or method of actually producing the wireless data signals. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 12, 28-29, 41-43, 48-49, 53, 57, 115-120, 124 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Maugars (US 2011/0136550) in view of McDonnall (US 2019/0216619).
With respect to claim 1, Maugars discloses an apparatus (fig 1, 3; par 25-45) comprising: 
a base position assembly (102) that includes a wireless power transmitter (120) and a wireless data transceiver (116), wherein the wireless power transmitter provides wireless and non-conductive (redundant to “wireless”) power transfer to a proximate electronic device (104 or 106; shown in more detail in figure 4; par 30, 40, 50).
Maugars discloses the base position assembly has the structural features necessary for wireless power and wireless data transfer.  The Examiner notes that Maugars transceiver operates in the RF band (par 2, 23).  Maugars does not expressly disclose a lens.  McDonnall (fig 2B-C; par 22-27) discloses a wireless data transceiver (within circuitry of the PCB 220) and a lens (226), wherein the lens focus transfer of wireless data output from the wireless data transceiver (obvious functionality of a lens).
McDonnall discloses a transceiver that includes a lens.  The Examiner notes that McDonnall labels item 228 as a receiver (par 22) and transceiver (par 26).  But item 228 is a circular piece of transparent material – it is not an electronic circuit that is capable of modulating or demodulating data.  The only circuitry capable of doing so is on the PCB. McDonnall’s PCB includes a transceiver to generate outgoing wireless data, that is then sent through the lens (226) and “receiver” (228).  Wireless data may be incoming as well (through 228, through 226, received at PCB 220).  The limitation of the wireless communication being “radio frequency signals” is already disclosed by Maugars. 
Maugars and McDonnall are analogous because they are from the same field of endeavor, namely wireless data transceivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Maugars to include a lens, as taught by McDonnall.  The motivation for doing so would have been to direct the wireless signals in a specific direction, as is the common known function of lenses.
With respect to claim 2, Maugars discloses the wireless power transmitter comprises an inductive transmit coil (within 120; par 36) for inductive power transfer over the interface.  
With respect to claim 3, Maugars discloses the wireless data transceiver comprises a near field communication (NFC) transceiver (item 116; par 40).  
With respect to claim 7, Maugars discloses the base position assembly includes a surface (see fig 1) on which the electronic device can be rested, and wherein the wireless power transmitter and the wireless data transceiver are configured to wirelessly transfer power (par 30) and data (par 30) to the electronic device in a rest position on the surface over the wireless interface via the surface.  
With respect to claim 8, Maugars discloses transceiver is an extremely high frequency NFC transceiver (116).  Maugars discloses communicating in the RF band (par 2, 23).  Thus, Maugars is interpreted as producing “EHF”.  Maugars also explicitly discloses the use of NFC (par 4, 23).  
The specification does not provide any specific definition for what the Applicants intend to incorporate into the claim with the term “conduit”.  Merriam Webster’s Online Dictionary defines a conduit as “a natural or artificial channel” and “a means for transmitting or distributing”. https://www.merriam-webster.com/dictionary/conduit.  The claim does not define what the conduit is in any manner to distinguish over the cited art.  The Applicants have not provided any clarifying comments or amendments to resolve the ambiguity of this term. 
Maugars (the space between the transceiver 116 and the surface of the charger) discloses a “conduit” to propagate the wireless data.  McDonnall also discloses a conduit in the space between 226 and 228 (see fig 2B).  The Applicants’ contention that the conduit must be something “physical” is not supported by any evidence.  The claim only broadly defines the conduit as propagating the wireless data between the transceiver and surface.  Both Maugars and McDonnall complete this functionality; therefore, they do so with a “conduit”. 
With respect to claim 12,  McDonnall discloses the lens between the transceiver (Maugars discloses the transceiver is an EHF NFC transceiver, as discussed above) and a surface, wherein the lens focuses the wireless data to or from a target (obvious functionality of a lens).  
With respect to claim 28, Maugars discloses the wireless power transmitter comprises a plurality of inductive coils (120) that are spaced to provide for wireless power transfer through multiple regions of a surface of the base position assembly (fig 1 shows that wireless power transfer is possible through multiple regions of the surface).  
With respect to claim 29, Maugars discloses the wireless data transceiver comprises a plurality of wireless data transceivers (114, 116) that are spaced to provide for wireless data transfer through multiple regions of a surface of the base position assembly.  Maugars discloses at least two wireless data transceivers. As no two devices can occupy the same space, these transceivers are interpreted as being “spaced” apart as claimed.
With respect to claim 41, Maugars disclose a system (fig 1-4; par 25-59) comprising: 
a base position assembly (102) that includes a wireless power transmitter (120) and a first wireless data transceiver (116), and
an intermediary assembly (fig 4, item 104) for use with an electronic device (104, 106), wherein the intermediary assembly includes a wireless power receiver (132) and a second wireless data transceiver (134); 
wherein the wireless power transmitter defines a wireless and non-conductive interface to wirelessly transfer power to the wireless power receiver via the interface (par 30, 50); and 
wherein the first wireless data transceiver and the second wireless data transceiver are configured to wirelessly communicate data via the interface (par 30, 40).  
Maugars discloses wireless power and wireless data transmission between the charger (102) and an intermediary assembly (104).  Maugars does not expressly disclose a plano-convex lens.  McDonnall discloses a lens is paired with a transceiver, as discussed in the art rejection of claim 1.  Therefore, McDonnall’s lens would be used with both transceivers disclosed by Maugars (a first lens in the charger 102, a second lens in the assembly 104).  McDonnall’s figure 2B also shows that the lens has a flat upper surface and a convex lower surface.  Thus, McDonnall’s lens is “plano-convex”.  The references are analogous, as discussed above. 

With respect to claims 42-43, 48-49 and 57, the combination discloses the recited limitations, as discussed above in the art rejections of claims 2-3, 7-8 and 12 respectively. 
With respect to claim 53, Maugars discloses 
the intermediary assembly includes a surface that contacts the base position assembly surface when the intermediary assembly and the electronic device are in the rest position (see fig 1), and 
wherein the intermediary assembly further comprises a conduit (see art rejection of claim 8) between the intermediary assembly's EHF NFC transceiver and the intermediary assembly surface, wherein the conduit propagates the wireless data through the interface to or from a target location on the base position assembly (obvious; because NFC communication is successfully transferred between the transceiver and surface, there is a “conduit” that allows (i.e. does not prohibit) the propagation of wireless data communication).  
McDonnall also discloses a conduit, as discussed above in the art rejection of claim 8.
With respect to claims 115 and 119-120, 124, and 128 Maugars and McDonnall combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claims 41, 8, 8, 8 and 41, respectively.  Regarding claim 119, the Maugars transceiver is an “EHF” NFC transceiver, as discussed above in the art rejection of claims 3 and 8.  Regarding claim 128, the communication between the two transceivers means that the method is carried out by focusing the wireless signals from the second transceiver to the first via the two lenses (first plano-convex and second plano-convex – or a “convex-convex” set).
With respect to claim 116, Maugars discloses the base position assembly is part of a retail security position for merchandising the electronic device to customers (fig 1).  Placing the Maugars base position assembly within “a retail security position” does not involve any modifications of the reference.  Picking up the Maugars device and putting it down in a different location (a retail security position) does not overcome the anticipation rejection.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”.  MPEP §2112(I).  The Maugars base position assembly is identical to that recited in the claims.  MPEP §2112(IV).  The Applicants have not addressed or rebutted this interpretation. 
With respect to claim 117, Maugars discloses the base position assembly is part of a docking system for the electronic device (see fig 1).  
With respect to claim 118, Maugars discloses the wireless power transmitter comprises a first inductive coil (any coil within 120), wherein the wireless power receiver comprises a second inductive coil (132), and wherein the inductively charging includes inductively coupling the first and second inductive coils (par 30, 50).  
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836